Citation Nr: 0911104	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-11 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from September 1947 to September 1951.  He was additionally a 
member of the Massachusetts Air National Guard (MAANG) from 
1951 until 1988, with a one year period of active duty from 
1961 to 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
service connection for arthritis.

This claim was previously before the Board in October 2008, 
when it was remanded to the RO for scheduling of a personal 
hearing before a Veterans Law Judge, to be held at the RO via 
videoconference.  A hearing was scheduled for January 2008, 
and the Veteran was properly notified.  The Veteran 
subsequently requested rescheduling of this hearing, which 
was eventually held before the undersigned in February 2009.  
Following this hearing, the Veteran submitted additional 
evidence, along with a waiver of initial RO consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence of record does not 
support a finding that the Veteran was poisoned during active 
duty service, or a finding that the Veteran's current 
arthritis is related to poison.

2.  Arthritis was not first manifested during active duty 
service or within the first post-service year, and the 
preponderance of competent medical evidence does not support 
a finding that arthritis is related to active duty service.




CONCLUSION OF LAW

Service connection for arthritis is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, legally sufficient notice was provided to the Veteran 
in September 2004 correspondence, prior to the initial 
adjudication of the claim.  That letter informed the Veteran 
of the general elements of a claim of service connection, 
described with specificity the evidence and information 
needed to support his claim, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  
Although the letter did not describe VA policy and procedure 
with regard to assignment of effective dates and disability 
evaluations, in light of the denial of service connection 
herein, such error is harmless.  The Veteran was provided 
with adequate information to allow him to participate 
meaningfully in the adjudication of his claim.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has met its duty by obtaining complete service treatment 
records.  The RO also requested in-service clinical treatment 
records identified by the Veteran, but the National Personnel 
Records Center certified that such records, if they existed, 
were located in that area of the storage facility lost in a 
1973 fire.  No additional service treatment records are 
available.  The RO also requested treatment records from RBB 
Hospital; the Veteran obtained these records himself and 
submitted them to the RO for consideration.  A personal 
hearing was held in February 2009.  No VA examination is 
required in this case, as service treatment records and 
private treatment records show no incident in service that 
could be related to current arthritis.  As such, there is no 
reasonable possibility that an examination or medical opinion 
can relate currently diagnosed arthritis to some aspect of 
the Veteran's period of service.  Neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Although at the February 2009 hearing the 
Veteran mentioned a New England Journal of Medicine article, 
he has failed to submit such, and to identify it sufficiently 
to allow VA to obtain it on his behalf.  The Veteran has 
submitted copies of two internet articles, one from a Johns 
Hopkins public informational website, and the other from a  
New Zealand commercial health information website.  He also 
submitted a "buddy statement."  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.


Service Connection for Arthritis

The Veteran contends that while in service in Korea, in 1948, 
he drank poisoned water from a lister bag, a canvas bag used 
for water storage.  He alleges that he passed out and was 
found two days later in a warehouse.  He states that testing 
confirmed the presence of poison in the water.  It is his 
contention that this poisoning caused him to later develop 
arthritis.  He has not specified any particular affected 
joint or joints.  The Veteran has not alleged that any 
inservice injury caused degenerative joint disease, nor has 
he asserted that he has systemic or rheumatoid arthritis that 
began during service.  The Veteran's sole contention is that 
his arthritis is related to being poisoned during service. 

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Arthritis is a listed presumptive chronic disease.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A review of service treatment records reveals no reference to 
poisoning or similar injury.  The Veteran was treated for 
acute nasopharyngitis (a common cold) and a reaction to the 
influenza vaccine in November 1947, and for appendicitis in 
December 1948.  He was hospitalized for appendicitis for 
several days.  In May 1950, the Veteran was diagnosed with a 
deviated septum and symptoms of a blocked nasal passage were 
treated.  The September 1951 separation examination indicated 
no complaints of a past poisoning, or any current 
manifestations of any orthopedic disability.  The examination 
was normal in all aspects.

Treatment records from the Veteran's Air National Guard 
service reveal essentially normal periodic examinations until 
July 1980, when complaints of shoulder and back pain were 
noted.  The Veteran associated these complaints with 
"arthritis (spondylitis)."  There is no treatment for or 
indication of any injury while on active duty as a National 
Guardsman.

Private treatment records from RBB Hospital, submitted by the 
Veteran along with a cover letter from the MAANG, reveal that 
in May 1975, apparently while working as a Department of 
Defense civilian employee at a MAANG warehouse, the Veteran 
felt a "pinch" in his neck.  He complained of pain in the 
neck, which required a brace and rest for relief.  In 1976, 
the United States Department of Labor accepted responsibility 
for the medical bills.  In April 1976, x-rays showed no 
arthritis of the spine or shoulders; doctors felt the pain 
was due to a pinched nerve.

At the February 2009 hearing, the Veteran stated that in 
approximately August or September of 1948, he filled his 
canteen from a lister bag in the motor pool.  There was no 
other source of water at his post, which was a former 
Japanese compound.  He stated that he drank the water, and 
that he was found two days later in a building.  He stated 
that the medics tested the water, and found that it was 
poisoned.  He learned one other person had been affected by 
the poisoned lister bag, but he knew no details.  The Veteran 
reported that soon after, he broke out with little lumps all 
over his skin, but these resolved without treatment.  He 
noted that he is currently diagnosed with "spondylysis" 
[sic, presumed to be spondylolysis] of the spine; that this 
condition does not run in his family, and that the only 
"unique incident" in his life is the poisoning.  Based on 
this line of reasoning, he therefore believes the poisoning 
caused the spinal disability.

Mr. JTS stated in a letter received by the Board in March 
2009 that he had served with the Veteran in Korea "when he 
was poisoned from the lister bag used to hold drinking 
water."  This occurred in August or September of 1948, and a 
short while later, small bumps appeared on the Veteran's 
body.

The internet articles submitted by the Veteran address the 
etiology of ankylosing spondylitis and reactive arthritis.  
The New Zealand article indicates that reactive arthritis is 
"an inflammatory condition that occurs as a reaction to an 
infection..." due to bacteria, including bacteria ingested in 
contaminated food.  "One to 2 percent of people involved in 
any food poisoning outbreak may develop a joint inflammation 
a few weeks later."  Most people who develop this form of 
arthritis have a genetic predisposition to such, marked by 
the HLA-B27 antigen.  Symptoms last three to 12 months, 
generally, though a small percentage of people may have 
symptoms recur and develop into a long term condition.

Ankylosing spondylitis is addressed in the Johns Hopkins 
article.  This is a form of inflammatory arthritis affecting 
the spine.  The etiology is unknown, but heredity factors are 
felt to play role.  "There is [also] evidence suggesting a 
link between intestinal bacteria or inflammation and the 
autoimmune activity...involved in the mechanism of joint 
deterioration."  A genetic predisposition to the disease is 
marked by the presence of the HLA-B27 antigen.

Initially, the Board must find that the preponderance of the 
evidence of record is against the Veteran's allegation of in-
service poisoning.  Service records show no treatment for 
such, nor do they indicate any unaccounted for sick time or 
unexplained illness.  While the Veteran is competent to 
describe ingesting water, and can state the chronology of 
events (including how he felt after drinking the water), his 
statements asserting that the water was in fact poisoned 
water, in the absence of any corroborating evidence or 
findings (such as test results or records of treatment for 
the claimed effects of ingesting poisoned water), are of 
limited probative value.  Although the statement of Mr. JTS 
appears to corroborate the Veteran's allegations, his basis 
for the facts he represents is unknown.  He was not with the 
Veteran when he drank, and does not state that he saw him 
passed out, or that he observed the bumps.  In effect, Mr. 
JTS is repeating a story he heard from unknown sources at 
unknown times; he at no time says "I saw" or "I remember."  
The weight ascribed to his statement must therefore be 
lessened.  Importantly, the allegations do not involve 
combat, and hence the Veteran's statements alone cannot be 
accepted as evidence of the occurrence of the claimed event.  
38 C.F.R. § 3.304(d).  

In short, while the Veteran believes that he was poisoned 
during service, and that the poisoning resulted in his 
current arthritis, there remains insufficient evidence 
supporting a finding that he was in fact poisoned.  The 
absence of any reference to poisoning, sickness, time lost, 
or sick call around the time of the alleged poisoning 
outweighs the bare assertions of the Veteran and Mr. JTS.  
Further, even if poisoning was established, there is no 
medical evidence indicating that any currently diagnosed 
arthritis is related to a history of being poisoned.  There 
is no evidence of record, other than the Veteran's assertions 
and "strong belief," that the currently diagnosed 
disability of spondylolysis or arthritis could possibly be 
caused by ingestion of chemicals or poisons.  Even if the 
Board accepts that the Veteran was poisoned just as he 
reported, there is no medical basis anywhere in the record 
upon which to find that such poisoning caused a back 
disability.  The submitted articles are too general to 
support the current claim.  Further, neither article relates 
the Veteran's arthritis, which first arose in 1980, to 
poisoning.  They are in fact against that proposition.  One 
states that swelling and joint changes will initially occur 
within a few weeks of bacterial infection; as is discussed 
above, there is no evidence of any joint reaction that soon 
after the alleged poisoning.  The other holds that joint 
changes are an autoimmune reaction in which the body attacks 
itself, not the result of an outside infection.  The claim 
must therefore be denied on the theory espoused by the 
Veteran.  

The Board has also considered other theories of entitlement.  
There is no showing of any trauma to any joint while in 
service, nor does the Veteran allege that he performed duties 
requiring excessive wear and tear on his body.  Service 
records describe his job as a personnel supervisor.  Further, 
the sole documented injury received occurred in 1975, well 
after the Veteran left active duty.  He does not allege, and 
the evidence does not show, that the Veteran was in any duty 
status at the time of injury.  He was a civilian employee, 
and not acting in any capacity as a service member.  In the 
absence of any injury or disease in service, direct service 
connection must be denied.

Finally, even assuming that the Veteran does currently have 
arthritis, as is indicated in 1980 records, the condition was 
not first manifested to a compensable degree until well 
outside the first post service year.  1976 x-rays showed no 
arthritis.  July 1980 is the first time such a condition is 
listed as a diagnosis.  This is well outside the applicable 
presumptive period, and hence service connection on a 
presumptive basis is not available.

As indicated, the Board does not reach the question of 
whether there is a current, valid diagnosis of arthritis, but 
accepts for the sake of argument that the Veteran is 
accurately reporting his diagnosis.   

While the Veteran may well have arthritis, manifestations of 
the condition were not shown during service, as late as 1962, 
nor were they shown until many years after service.  This 
lengthy period from 1962 to 1980 without treatment is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (The absence of medical treatment of the claimed 
condition for many years after service weighs against the 
claim).  Critical to the claim is the fact that there exists 
no medical evidence of record supporting a finding that the 
that claimed arthritic condition is related to any aspect of 
service.  

With no showing of a claimed condition or related injury 
during service, no manifestations of such for many years 
after service, and no medical evidence supporting a link 
between a current problem and service, the preponderance of 
the evidence is against the claim, and service connection 
must be denied.  


ORDER

Service connection for arthritis is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


